NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: FIDEL H. PAJARILLO,                      No. 21-16708

             Debtor,                            D.C. No. 2:19-cv-02106-GMN
______________________________

FIDEL H. PAJARILLO,                             MEMORANDUM*

                Appellant,

 v.

RICK A. YARNALL, Ch. 13 Trustee; U.S.
BANK,

                Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                              Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Chapter 13 debtor Fidel H. Pajarillo appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying his motion for relief under Federal Rule of Civil Procedure 60(b) in

his appeal of his bankruptcy action. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for an abuse of discretion. Valdivia v. Schwarzenegger, 599

F.3d 984, 988 (9th Cir. 2010). We affirm.

       The district court did not abuse its discretion in denying Pajarillo’s Rule

60(b) motion because Pajarillo presented no basis for post-judgment relief. See

Fed. R. Civ. P. 60(b); Sch. Dist. No. 1J, Multnomah County., Or. v. ACandS, Inc.,

5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth grounds for reconsideration under

Federal Rule of Civil Procedure 60).

       We reject as without merit Pajarillo’s accusations of misconduct by the

district judge.

       AFFIRMED.




                                           2                                    21-16708